UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:September 29, 2009 Commission File Number: 000-52043 AGR TOOLS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 98-0480810 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 1944 Bayview Court, Kelowna, British Columbia V1Z 3L8 (Address of principal executive offices) 250-826-4101 Issuer’s telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01Other Items On September 15, 2009, AGR Tools, Inc., formerly Laburnum Ventures Inc., (the “Company”) filed Articles of Merger with the Nevada Secretary of State to merge with its wholly owned subsidiary, AGR Tools, Inc.The only change to the corporate structure and Articles of Incorporation of the Company due to the merger is that it has amended its Articles of Incorporation to change its name to AGR Tools, Inc. The Company’s name change has been processed and approved by FINRA and as of the opening of business on September 29, 2009, will be effective on the OTC Bulletin Board.The Company has also received a new stock symbol: AGRT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AGR Tools, Inc. Date:September 29, 2009 By: /s/ G.M. Rock Rutherford G.M. Rock Rutherford President, Chief Executive Officer
